Case 2:18-cv-06043-GW-AFM Document 87 Filed 04/15/20 Page 1 of 2 Page ID #:2638




 1

 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA
 9                                 WESTERN DIVISION
10

11
     BILL SCHEPLER and ADRIAN                )   Case No. CV 18-6043-GW-AFMx
     GARCIA, on behalf of themselves and all )
12
     others similarly situated,              )   Assigned to: Hon. George H. Wu
                                             )
13
                  Plaintiffs,                )   ORDER GRANTING THE PARTIES’
                                             )   STIPULATION RE: (1) REVISED
14
            v.                               )   BRIEFING SCHEDULE FOR THE
                                             )   REMAINING CLASS
15
     AMERICAN HONDA MOTOR CO.,               )   CERTIFICATION DEADLINES AND
     INC.,                                   )   (2) AHM’S MOTION FOR SUMMARY
16
                                             )   JUDGMENT
                  Defendant.                 )
17
                                             )
                                             )   Third Amended Complaint Filed: August
                                             )
18                                           )    9, 2019
19
                                             )
                                             )
20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER GRANTING THE PARTIES’ STIPULATION RE: CLASS CERTIFICATION AND MOTION
                              FOR SUMMARY JUDGMENT DEADLINES
Case 2:18-cv-06043-GW-AFM Document 87 Filed 04/15/20 Page 2 of 2 Page ID #:2639




 1         The Court, having reviewed the parties’ Stipulation re: (1) Revised Briefing
 2   Schedule for the Remaining Class Certification Deadlines and (2) AHM’s Motion
 3   for Summary Judgment, and finding good cause shown, HEREBY ORDERS the
 4   following deadlines and hearing date:
 5

 6    Date                       Deadline
      June 12, 2020               AHM’s Opposition to Class Certification
 7                                AHM’s Motion for Summary Judgment (“MSJ”)
                                  AHM’s Motion to Strike Expert Testimony
 8                                   (“MTS”) (if any)
      July 27, 2020               Plaintiffs’ Reply ISO of Class Certification
 9                                Plaintiffs’ Opposition to AHM’s MSJ
                                  Plaintiffs’ Opposition to AHM’s MTS (if any)
10                                Plaintiffs’ MTS (if any)
      August 26, 2020             AHM’s Reply ISO MSJ
11                                AHM’s Reply ISO MTS (if any)
                                  AHM’s Opp. to MTS (if any)
12    September 17, 2020         Plaintiffs’ Reply ISO MTS (if any)
13    October 1, 2020 at 8:30    Hearing on Class Cert, MSJ, and any motions to strike
      a.m.                       (if any)
14

15

16
     DATED: April 15, 2020
17
                                          Honorable George H. Wu
18
                                          United States District Judge
19

20

21

22

23

24

25

26

27

28
                                              2
     [PROPOSED] ORDER GRANTING THE PARTIES’ STIPULATION RE: CLASS CERTIFICATION AND MOTION
                              FOR SUMMARY JUDGMENT DEADLINES
